Citation Nr: 0020564	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right foot 
disability.

2.  Entitlement to service connection for left foot 
disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
March 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This case was remanded by the Board in February 
1998 for further development; it was returned to the Board in 
February 2000.


FINDING OF FACT

The claims for service connection for disabilities of the 
feet and knees are not plausible.


CONCLUSION OF LAW

The claims for service connection for disabilities of the 
feet and knees are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the veteran has contended that 
he has received treatment for his disabilities at the VA 
Medical Center in Allen Park, Michigan, since 1975.  The 
record reflects that, following the Board's February 1998 
remand, the RO attempted to obtain the referenced records, 
but was informed by the Allen Park facility in October 1998 
that no archived or current records for the veteran were 
available.

The Board also notes that the veteran has alleged treatment 
of his claimed disabilities by Sheila M. Van Lowe, M.D.  The 
record reflects that, following the Board's remand, the RO 
requested the veteran to provide additional information 
pertaining to any treatment received by him from Dr. Van 
Lowe, but that the veteran did not thereafter respond.  The 
Board notes, however, that treatment records from Dr. Van 
Lowe for April 1994 to December 1994 were included in records 
received by VA from the Social Security Administration in 
December 1998; the veteran has not alleged that additional 
records from Dr. Van Lowe are available.
 
Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).  Service 
incurrence of arthritis during wartime service may be 
presumed if it is manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  However, as a preliminary matter, the Board 
must determine whether the veteran has submitted evidence of 
well-grounded claims.  38 U.S.C.A. § 5107(a).  If he has not, 
his claims must fail, and VA is not obligated to assist the 
veteran in their development.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Factual background

Service medical records show that the veteran, shortly after 
service entrance, was placed on physical profile for a 
clinical stress fracture of his right heel, although he also 
purportedly had a clinical stress fracture of his left heel 
as well.   X-ray studies performed several weeks later were 
negative for any abnormalities and the veteran's physical 
profile was removed.  Shortly thereafter, however, the 
veteran again complained of left heel pain, and X-ray studies 
in May 1974 purportedly demonstrated clinical stress 
fractures affecting both heels.  In February 1975, the 
veteran reported an 8-month history of sore legs involving 
his feet and knees, and was diagnosed with tibial stress 
syndrome.  On physical examination shortly thereafter, the 
veteran exhibited bilateral lower extremity tenderness, as 
well as minimal cavus and clawing of the toes.  X-ray studies 
of the feet and knees were inconclusive.  At service 
discharge, the veteran reported experiencing bilateral foot 
and knee problems, but physical examination at that time was 
essentially negative.

In several statements on file, the veteran essentially 
contends that he was treated in 1984 for bilateral foot 
problems, and from April 1995 to May 1995 for bilateral knee 
problems; he argues that he still has bilateral foot and knee 
disabilities.   

On file are VA treatment records for August 1984 to August 
1998, which are negative for any complaints, finding or 
diagnosis of knee disability, and which are negative for any 
reference to foot disability until September 1991.  The 
treatment notes indicate that the veteran at that time 
reported experiencing right heel soreness; he was diagnosed 
with plantar calcaneal periostitis.  A September 1995 
treatment note documents that the veteran complained of 
bilateral foot pain; no diagnosis was rendered.  The 
treatment records are negative for any reference to the 
veteran's period of service in association with his right or 
left foot complaints. 

The veteran was afforded a VA examination in March 1992, at 
which time he complained of bilateral foot pain.  However, no 
pertinent, abnormal findings were noted on examination, and 
no diagnosis associated with the veteran's complaints was 
rendered.

On file are records from the Social Security Administration 
(SSA), which document that the veteran, in association with 
his application for disability benefits from that agency, 
reported complaints of foot and knee pain and swelling.  The 
records show that the veteran was afforded an examination in 
April 1992 in connection with his SSA claim, at which time he 
reported experiencing bilateral foot pain.  Physical 
examination at that time demonstrated the presence of very 
high insteps, bilaterally, and the veteran was diagnosed with 
foot pain due to high arches.  

The veteran was afforded a VA examination in June 1998, at 
which time he reported his history of bilateral foot and knee 
problems in service, although he did not report any specific 
current foot or knee complaints.  Physical examination of the 
veteran's feet and knees was completely normal.  X-ray 
studies of the right foot showed the presence of early 
degenerative changes involving the distal interphalangeal 
joint of the great toe, as well as hallux valgus deformity.  
X-ray studies of the left foot showed hallux valgus 
deformity.  X-ray studies of the knees were normal.  The 
veteran was diagnosed with knee pain, possibly due to 
patellofemoral syndrome, and with a history of stress 
fractures of his feet.  

Analysis

Although the veteran sustained clinical stress fractures of 
both heels, and was noted to exhibit minimal cavus and 
clawing of the toes, in service, his examination for 
discharge was negative for any right or left foot 
abnormality, there is no postservice medical evidence of any 
right or left foot disability until 1991, and there is no 
medical evidence linking any current right or left foot 
disability to service.  

In the instant case, therefore, the only evidence supportive 
of an etiological relationship between the veteran's right or 
left foot disability and his period of service consists of 
the lay assertions of the veteran.  As the Court held in 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay persons 
are not competent to offer medical opinions, so the 
assertions of lay persons concerning medical causation cannot 
constitute evidence of a well-grounded claim.  In light of 
these circumstances, the Board must conclude that the 
veteran's claims for service connection for disabilities of 
the feet are not well grounded. 

Although the veteran complained of bilateral knee pain in 
service and was diagnosed with tibial stress syndrome, his 
examination for discharge was negative for any abnormal 
finding or diagnosis pertaining to his right or left knee, 
and there is no postservice medical evidence of right or left 
knee disability until June 1998, and no medical evidence on 
file linking any current right or left knee disability to 
service.

In the instant case, the only evidence supportive of an 
etiological relationship between the veteran's right or left 
knee disability and his period of service consists of the lay 
assertions of the veteran.  As the Court held in Espiritu, 
supra, lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
diagnosis or causation cannot constitute evidence of a well-
grounded claim.  Accordingly, the Board must conclude that 
these claims are also not well grounded. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

Entitlement to service connection for right foot disability 
is denied.

Entitlement to service connection for left foot disability is 
denied.

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

